DETAILED ACTION
The Amendment filed February 2nd, 2022 has been entered and fully considered. Claims 1-30 are pending in this application. Claim 1 has been amended and claims 12-30 were previously withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2nd, 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/990,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite all of the same structural limitations.
Application No. 16/512,136 
Copending Application No. 15/990,532
Claim 1: An electrophysiology catheter tip for use in ablation, the catheter tip comprising: 
a polymer layer comprising an inner surface and an outer surface, and shaped to define (i) multiple narrower channels passing between the inner surface and the outer surface, and (ii) one or more wider channels passing between the inner surface and the outer surface, the multiple narrower channels comprising openings at the outer surface that comprise at least ten percent of a total surface area of the outer surface; 
an outer layer of an electrically and thermally conducting metal covering at least part of the outer surface; an inner layer of an electrically and thermally conducting metal covering at least part of the inner surface;
a plating layer of the electrically and thermally conducting metal that plates the wider channels to connect the outer layer to the inner layer; and respective columns of the electrically and thermally conducting metal that fill the narrower channels to connect the outer layer to the inner layer; wherein the wider channels and the narrower channels increase the heat transfer of the catheter tip through the polymer layer such that when approximately 0.63 Amperes are delivered to the outer layer tip, at least approximately 100% improvement in clinically safe ablation time is achieved as compared to a standard flex circuit ablation catheter with approximately 0.63 Amperes and when approximately 0.90 Amperes are delivered to the outer layer of the tip, at least approximately 100% improvement in clinically safe ablation time versus a standard flex circuit ablation catheter with ablation current of about 0.90 Amperes.
Claim 1: An apparatus, comprising: 
a flexible electrically-insulating substrate, comprising an inner surface and an outer surface, and shaped to define (i) multiple narrower channels passing between the inner surface and the outer surface, and (ii) one or more wider channels passing between the inner surface and the outer surface; 
an outer layer of an electrically-conducting metal covering at least part of the outer surface; 
an inner layer of the electrically-conducting metal covering at least part of the inner surface; 
a plating layer of the electrically-conducting metal that plates the wider channels to connect the outer layer to the inner layer; 
and respective columns of the electrically-conducting metal that fill the narrower channels such as to connect the outer layer to the inner layer.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback et al., (hereinafter ‘Kallback’, U.S. PGPub. No. 2009/0143651) in view of Sliwa et al., (hereinafter ‘Sliwa’, U.S. PGPub. No. 2017/0143414).
Regarding claim 1, Kallback (Figs. 1-7) discloses an electrophysiology catheter tip (device 100) for use in ablation (as broadly claimed, the device 100 is capable of used in ablation; also see [0073], “Regarding stimulation or affecting, different organs such as for example the heart may be stimulated or affected. Different ways of stimulating or affecting may be used such as electrical signals, heat, infusion of chemical substances and mapping with ultra sound”), the catheter tip (device 100) comprising, comprising: a polymer layer (support member 101; see [0075] for suitable insulating material, e.g. polyimide or a cycloaphatic polyolefine; [0086]), comprising an inner surface and an outer surface (see support member 101 in Fig. 4 for inner and outer surface, [0093]; also see [0076] for first side “inside” 125 and second side “outside” 127 of device 100); an outer layer of an electrically and thermally conducting metal covering at least part of the outer surface ([0076], electrically and thermally conductive lines and patterns forming front end electrodes 111, back end electrodes 113); an inner layer of the electrically and thermally conducting metal covering at least part of the inner surface ([0076], “On a first side 125 of the support member 101 (the side that will become the “inside” of the device 100 for invasive use) there are electrically conductive lines or patterns 117”; also see Fig. 4).
Kallback further discloses an inner surface and an outer surface (see support member 101 in Fig. 4 for inner and outer surface, [0093]; also see [0076] for first side “inside” 125 and second side “outside” 127 of device 100), shaped to define multiple channels passing between the inner surface and the outer surface (via holes 121 in Fig. 2; [0076]). Kallback discloses “[i]n the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121” ([0076]) such as to connect the outer layer to the inner layer. 
Kallback however is silent regarding multiple narrower channels and (ii) one or more wider channels passing between the inner surface and the outer surface and a plating layer of the electrically and thermally conducting metal that plates the wider channels to connect the outer layer to the inner layer; and respective columns of the electrically and thermally conducting metal that fill the narrower channels such as to connect the outer layer to the inner layer.
However, in the same field of endeavor, Sliwa teaches a similar apparatus (tip assembly 500 in Fig. 7) comprising a tip electrode group (501) and a conductor assembly (503) wherein the tip comprises an electrically-insulative substrate (505) ([0062]). Sliwa teaches that “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter. These configurations can include irrigation lumens, irrigation flow holes, sensor channels, and/or conductive channels (metallized electrical vias or holes for discrete wires)” ([0062]). Sliwa teaches multiple channels (for example in Fig. 7) that extend from an inner channel opening (537) to an outer surface opening (539) ([0066]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within. In the illustrated embodiments, each of the channels can comprise a cylindrical hole within the electrically-insulative substrate 505 of the tip electrode 501… each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066]; thereby meeting the limitation regarding the multiple narrower channels comprising openings at the outer surface). Further, Sliwa teaches that “the vias or channels may be completely metallized (as by interior wall coating or complete filling) in their interiors thus serving as conductive vias without discrete wires being placed therein” ([0067]). It is well known in the art (as can be seen in Sliwa) to provide multiple channels of various shapes and sizes and to provide either a plating layer of the electrically and thermally conducting metal that plates the channels or respective columns of the electrically and thermally conducting metal that fill the channels in order to provide a desired electrical interconnect, thereby achieving a desired configuration and increasing ease of manufacturing ([0066]-[0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback to include multiple narrower channels and one or more wider channels passing between the inner surface and the outer surface and a plating layer of the electrically and thermally conducting metal that plates the wider channels and respective columns of the electrically and thermally conducting metal that fill the narrower channels as taught by Sliwa in order to provide a desired electrical interconnect, thereby achieving a desired configuration and increasing ease of manufacturing ([0066]-[0067]). 
Although the prior modification of Kallback in view of Sliwa teaches the multiple narrower channels comprising openings at the outer surface, Kallback in view of Sliwa are silent regarding the openings at the outer surface comprise at least ten percent of a total surface area of the outer surface. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrophysiology catheter tip as taught by Kallback in view of Sliwa to include wherein the openings at the outer surface comprise at least ten percent of a total surface area of the outer surface as applicant appears to have placed no criticality on the claimed range and since it has been heled where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. 
Lastly, in view of the prior modification of Kallback in view of Sliwa, Kallback in view of Sliwa teach a catheter tip that necessarily meets the structural limitations of the claim and is capable of meeting all of the functional limitations of the claim, including wherein the wider channels and the narrower channels increase the heat transfer of the catheter tip through the polymer layer such that when approximately 0.63 Amperes are delivered to the outer layer tip, at least approximately 100% improvement in clinically safe ablation time is achieved as compared to a standard flex circuit ablation catheter with approximately 0.63 Amperes and when approximately 0.90 Amperes are delivered to the outer layer of the tip, at least approximately 100% improvement in clinically safe ablation time versus a standard flex circuit ablation catheter with ablation current of about 0.90 Amperes. Therefore it is the Examiner’s position that Kallback in view of Sliwa necessarily teach each and every limitation of the catheter tip according to independent claim 1.   
Regarding claim 2, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1. Kallback further discloses the polymer layer (support member 101; see [0075] for suitable insulating material, e.g. polyimide or a cycloaphatic polyolefine; [0086]; see above). 
In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter” ([0062], including wherein the flexible electrically-insulating substrate is shaped to define the multiple narrow channels, see rejection of claim 1 above). 
Kallback in view of Sliwa are silent regarding the polymer layer is shaped to define at least 1000 of the multiple narrower channels. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter tip as taught by Kallback in view of Sliwa to include any number of the multiple narrower channels, including at least at least 1,000 of the multiple narrower channels, as taught by Sliwa in order to provide the desired use of the catheter” ([0062]). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1, including narrower channels and wider channels (see above for prior modification of Kallback in view of Sliwa). Kallback (Figs. 1-7) further discloses wherein the multiple channels ([0076]; via holes 121, conductors 123) electrically and thermally join the inner and outer layers ([0076], “The electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101 are electrically connected through the via holes 121. In the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121”), thereby permitting heat transfer from an outside to an inside of the catheter tip ([0073], “Regarding stimulation or affecting, different organs such as for example the heart may be stimulated or affected. Different ways of stimulating or affecting may be used such as electrical signals, heat, infusion of chemical substances and mapping with ultra sound”; as broadly claimed, the device 100 may be used for heating) and temperatures are coolable by saline used during irrigation (as broadly claimed, the device would necessarily be coolable by any fluid, including saline used during irrigation; it is noted that this limitation is not positively recited in the claim). 
Regarding claim 5, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1, but are silent regarding wherein distance between the narrower channels is approximately about 0.2 to 0.3 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter tip as taught by Kallback in view of Sliwa to include wherein distance between the narrower channels is approximately about 0.2 to 0.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Sliwa as applied to claims 1-3 and 5 above, and further in view of Sliwa.
Regarding claim 4, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1. In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches that “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter. These configurations can include irrigation lumens, irrigation flow holes, sensor channels, and/or conductive channels (metallized electrical vias or holes for discrete wires)” ([0062]). Sliwa teaches multiple channels (for example in Fig. 7) that extend from an inner channel opening (537) to an outer surface opening (539) ([0066]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within. In the illustrated embodiments, each of the channels can comprise a cylindrical hole within the electrically-insulative substrate 505 of the tip electrode 501… each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066], see rejection of claim 1 above). 
Further, in an alternate embodiment, Sliwa teaches a tip electrode (301) comprising one or more irrigation through-holes (345) which “can be fluidly coupled to an irrigation source to supply an irrigant or other fluid to an exterior of the distal portion 311 of the electrode tip 301” ([0060]). Sliwa teaches that the irrigation via(s) (345) may include a metallized interior diameter “configured to act as an electrical connection or via from the tip surface to the tip interior such as to both RF-power and irrigate a surface electrode” ([0060]), thereby increasing versatility and efficiency. Sliwa teaches that “the irrigant flow can be provided at a temperature or flow rate which can deliver a desired cooling, warming, or temperature stabilizing effect on at least a portion of the tip” ([0082], thereby meeting in part the limitation regarding transfer of heat to the outer surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter tip as taught by Kallback in view of Sliwa to further include one or more wider channels allow irrigation liquid to transfer heat to the outer surface as taught by Sliwa in order to provide an electrical connection or via from the tip surface to the tip interior such as to both provide RF-power and irrigate a surface electrode ([0060]), thereby increasing versatility and efficiency.
Further, in view of the prior modification of Kallback in view of Sliwa, Sliwa teaches “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter” ([0062]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within… each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066]), (see rejection of claim 1 above), however Kallback in view of Sliwa are silent regarding wherein the diameter of each of the multiple narrower channels is approximately about 60 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multiple narrower channels to be of any size as taught by Sliwa, including wherein a diameter of each of the multiple narrower channels is approximately about 60 microns since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding clam 6, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1, including one or more wider channels (see rejection of claim 1 above). Kallback further discloses comprising: a plurality of electrodes oriented to contact cardiac tissue ([0076], electrically conductive lines and patterns forming front end electrodes 111, back end electrodes 113; it is noted the electrodes are capable of contacting cardiac tissue). 
Although Kallback further discloses via holes (121) including via conductors (123) comprising “electrically conductive material on the walls of the via holes 121” ([0076]) and “connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101” ([0076]), Kallback is silent regarding the one or more wider channels comprise one or more metal irrigation holes disposed between the inner and outer layers.
In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches that “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter. These configurations can include irrigation lumens, irrigation flow holes, sensor channels, and/or conductive channels (metallized electrical vias or holes for discrete wires)” ([0062]). Sliwa teaches multiple channels (for example in Fig. 7) that extend from an inner channel opening (537) to an outer surface opening (539) ([0066]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within. In the illustrated embodiments, each of the channels can comprise a cylindrical hole within the electrically-insulative substrate 505 of the tip electrode 501… each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066], see rejection of claim 1 above).
Further, in an alternate embodiment, Sliwa teaches a similar apparatus (catheter assembly 300 in Fig. 5) comprising a tip electrode group (301) comprising subelectrodes (311, 313) including a proximal tip ring electrode (321), a plurality of distal segmented subelectrodes (323), and a plurality of spot electrodes (325, 341) ([0058]). The tip electrode (301) further comprises one or more irrigation through-holes (345) which “can be fluidly coupled to an irrigation source to supply an irrigant or other fluid to an exterior of the distal portion 311 of the electrode tip 301” ([0060]). Sliwa teaches that the irrigation via(s) (345) may include a metallized interior diameter “configured to act as an electrical connection or via from the tip surface to the tip interior such as to both RF-power and irrigate a surface electrode” ([0060]), thereby increasing versatility and efficiency. Further, Sliwa teaches that “the irrigant flow can be provided at a temperature or flow rate which can deliver a desired cooling, warming, or temperature stabilizing effect on at least a portion of the tip” ([0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter tip as taught by Kallback in view of Sliwa to further include one or more metal irrigation holes disposed between the inner and outer layers as taught by Sliwa in order to provide an electrical connection or via from the tip surface to the tip interior such as to both provide RF-power and irrigate a surface electrode ([0060]), thereby increasing versatility and efficiency.
Regarding claim 7, Kallback in view of Sliwa and further in view of Sliwa teach all of the limitations of the catheter tip according to claim 6, but are silent regarding wherein a thickness of wall plating in the irrigation holes is approximately about 25 microns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa and further in view of Sliwa to include wherein a thickness of wall plating in the irrigation holes is approximately about 25 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Kallback in view of Sliwa and further in view of Sliwa teach all of the limitations of the catheter tip according to claim 6. Kallback further discloses “[t]he measures of the support member 101 may in one advantageous embodiment be... 50 micrometer thick. But as described before, the length, as well as the thickness and the width, may vary depending on the application... the thickness may be in the interval of 10-200 micrometer, more advantageously 30-70 micrometer, in one particular embodiment 50 micrometer is used” ([0076]). Therefore, it is contemplated that the outer layer ([0076], electrically conductive lines and patterns forming front end electrodes 111, back end electrodes 113 in Figs. 3a-3b) comprises a total shell thickness approximately about 130 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Kallback in view of Sliwa and further in view of Sliwa teach all of the limitations of the catheter tip according to claim 6. In view of the prior modification of Kallback in view of Sliwa and further in view of Sliwa, Kallback in view of Sliwa and further in view of Sliwa teach all of the structural limitations of the catheter tip, and therefore would necessarily provide a catheter tip capable of generating a heat generated hemispherical ablation zone of at least approximately 2mm radius (as broadly claimed, the device 100 is capable of used in ablation; also see [0073], “Regarding stimulation or affecting, different organs such as for example the heart may be stimulated or affected. Different ways of stimulating or affecting may be used such as electrical signals, heat, infusion of chemical substances and mapping with ultra sound”, Kallback). 
Regarding claim 10, Kallback in view of Sliwa and further in view of Sliwa teach all of the limitations of the catheter tip according to claim 6. Kallback further discloses further comprising: a cylindrical section (see Figs. 1 and 3b for device 100 comprising a cylindrical section), wherein the multiple channels are thermal bridges positioned in the cylindrical section (see Figs. 3a-3b; [0076], “The electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101 are electrically connected through the via holes 121. In the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121”). 
Further, in view of the combination of Kallback in view of Sliwa and further in view of Sliwa, Sliwa teaches multiple narrower channels and the one of more wider channels (see rejection of claim 1 above), as well as a dome section distal of the cylindrical section (catheter assembly 300, tip electrode 301 forming a dome section and catheter body 303 forming a cylindrical section in Fig. 5), wherein the channels are thermal bridges positioned in the dome sections ([0066], “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within. In the illustrated embodiments, each of the channels can comprise a cylindrical hole within the electrically-insulative substrate 505 of the tip electrode 501... each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing”; [0067], “the vias or channels may be completely metallized (as by interior wall coating or complete filling) in their interiors thus serving as conductive vias without discrete wires being placed therein”). It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the catheter tip as taught by Kallback in view of Sliwa and further in view of Sliwa of whatever form or shape was desired or expedient, including a dome section distal of the cylindrical section, wherein the multiple narrower channels and the one or more wider channels are thermal bridges positioned in the dome sections as taught by Sliwa since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Sliwa as applied to claims 1-3 and 5 above, and further in view of Beeckler et al., (hereinafter ‘Beeckler’, U.S. PGPub. No. 2014/0336640).
Regarding claim 11, Kallback in view of Sliwa teach all of the limitations of the catheter tip according to claim 1. Kallback further discloses comprising a catheter (see “non-functional” part 135 in Fig. 1; [0086]) configured for insertion into a body of a subject (as broadly claimed, it is noted that the “non-functional” part 135 is capable of insertion into a body of a subject), wherein the supporting structure (support member 101) is coupled to a distal end of the catheter (see perforation 137 between back end 109 of the device 100 and “non-functional” part 135 in Fig. 1).
Although Kallback discloses at least one lumen for distributing substances to the body ([0094]), Kallback in view of Sliwa are silent regarding wherein the distal end of the catheter comprises a flow diverter configured to divert fluid received from a proximal end of the catheter, and wherein the supporting structure is coupled to the flow diverter such that the flow diverter is disposed inside of an interior lumen.
However, in the same field of endeavor, Beeckler teaches a similar apparatus (Fig. 3) wherein the distal end of the catheter (insertion tube 16) comprises a flow diverter (flow diverter 150; [0074]) configured to divert fluid received from a proximal end of the catheter (irrigation tubes 114, 115 and flow diverter 150; see [0070] and see [0073]-[0074] for flow diverter 150 which is configured to redirect irrigation fluid), and wherein the supporting structure (coupling member 118, first part 124, second part 126) is coupled to the flow diverter (150) such that the flow diverter (150) is disposed inside of the interior lumen ([0040]; [0070], central opening 120). Beeckler teaches that by using the "empty" region, “i. e., the central opening and the central space, for the irrigation tubing, embodiments of the present invention use the available (small diameter) space at the distal end extremely efficiently. This efficient use of the space means that the electrodes of the distal end can be irrigated during ablation... without requiring any increase in diameter of the catheter probe” ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa to include wherein the distal end of the catheter comprises a flow diverter configured to divert fluid received from a proximal end of the catheter, and wherein the supporting structure is coupled to the flow diverter such that the flow diverter is disposed inside of the interior lumen as taught by Beeckler in order to provide irrigation without requiring any increase in diameter of the apparatus, thereby increasing efficiency and use of space ([0040], [0070]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the amendment has necessitated a new ground of rejection. In view of the amendment and upon further consideration, a new ground of rejection is made in view of Kallback et al., (hereinafter ‘Kallback’, U.S. PGPub. No. 2009/0143651) in view of Sliwa et al., (hereinafter ‘Sliwa’, U.S. PGPub. No. 2017/0143414).
Regarding Applicant’s arguments (pages 9-10) that Kallback fails to teach the amendment to claim 1, “the multiple narrower channels comprising openings at the outer surface that comprise at least ten percent of a total surface area of the outer surface”, Applicant is directed towards the newly presented rejection above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant has argued (page 10) that “Kallback fails to enable one or ordinary skill in the art to practice the claimed subject matter without undue experimentation”. Applicant emphasizes that “[t]he openings at the outer surface "that comprise at least ten percent of a total surface area of the outer surface" are significant to the presently claimed invention to provide for effective heat transfer from the claimed electrophysiology catheter” and that “a person having ordinary skill in the art would have to infinitely vary the surface area of the "via holes 121" of Kallback in order to arrive at the claimed invention of the instant application”. 
However as currently recited and as broadly claimed, it is the Examiner’s position that the language “that comprise at least ten percent of a total surface area of the outer surface” lacks criticality. Applicant has directed the Examiner to paragraph [0117] which at most states “[d]ue to the large number of channels 46, and by virtue of each of these channels being filled, a large amount of heat may be transferred via channels 46. Hence, the filled narrower channels may be referred to as "thermal vias" 74. (For ease of illustration, no thermal vias are shown in the "A-A" cross section of Fig. 2A.)” This section of the specification emphasizes that a large amount of  heat may be transferred via channels (46), but does not place any criticality on the claimed range or specify that the range is critical for the tip to function. It is also noted in paragraph [0115], the specification gives broad and varying values for the number of narrower channels and further lists “[a]lternatively or additionally, the total area of the respective outer openings of the narrower channels (i.e., the openings of the narrower channels at the outer surface of the substrate) may be at least 10%, 20%, or 30% of the area of the outer surface of the substrate”. Therefore it appears the language “at least ten percent” lacks criticality since the specification provides various percentages, numbers and ranges. 
Applicant has further argued (page 10) that Sliwa fails to cure the deficiencies of Kallback and that “a person having ordinary skill in the art would be necessitated to undergo undue experimentation in order to arrive at the claimed subject matter in view of Sliwa”. This is not found persuasive. 
As discussed in the rejection above, Kallback discloses multiple channels passing between the inner surface and the outer surface (via holes 121 in Fig. 2; [0076]). Kallback discloses “[i]n the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121” ([0076]) such as to connect the outer layer to the inner layer. Kallback provides the structure of a base device that includes multiple channels comprising openings as claimed, but is silent regarding the size of the channels (i.e. narrower or wider channels) and is silent regarding the claimed range. 
Sliwa is relied upon to teach the size of the channels. Sliwa teaches multiple channels (for example in Fig. 7) that extend from an inner channel opening (537) to an outer surface opening (539) ([0066]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within. In the illustrated embodiments, each of the channels can comprise a cylindrical hole within the electrically -insulative substrate 505 of the tip electrode 501... each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066]). Sliwa specifically teaches the channels may have different sizes (e.g. being narrower or wider in size) depending on the components designed to be placed within. Each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing ([0066]). Sliwa teaches it is well known in the art to provide various sizes and shapes as may be warranted by design considerations. 
In view of the combination of Kallback in view of Sliwa, Kallback in view of Sliwa necessarily provide an electrophysiology catheter tip including multiple narrower channels comprising openings at the outer surface that comprise a percentage of a total surface area of the outer surface. The combination is silent regarding the claimed range of “at least ten percent of a total surface area of the outer surface” however it has been heled where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. As discussed above, it appears Applicant has placed no criticality on the claimed range due to the lack of specificity of the range and there being multiple ranges listed in the specification. 
It is the Examiner’s position that Kallback in view of Sliwa teach each and every limitation of the electrophysiology catheter tip according to claim 1. No further arguments have been set forth regarding the dependent claims. 
The double patenting rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794